                         IN THE UNITED STATES DISTRICT COURT FOR
                             THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION


 MOUNTAIN VALLEY PIPELINE, LLC,   )
                                  )
           Plaintiff,             )
                                  )
                                  )
 v.                               )                             Case No. 7:17-CV-492-EKD
                                  )
                                  )
 EASEMENTS TO CONSTRUCT, OPERATE, )
 AND MAINTAIN A NATURAL GAS       )
 PIPELINE OVER TRACTS OF LAND IN  )
 GILES COUNTY, CRAIG COUNTY,      )
 MONTGOMERY COUNTY, ROANOKE       )
 COUNTY, FRANKLIN COUNTY, AND     )
 PITTSYLVANIA COUNTY, VIRGINIA,   )
 et al.,                          )
                                  )
           Defendants.            )


                         STIPULATION OF DISMISSAL FOR VA-PI-103.01

                     Pursuant to Fed. R. Civ. 41(a)(1)(A)(ii) and 71.1(i)(1)(B), plaintiff,

 Mountain Valley Pipeline, LLC (“MVP”), by counsel, and defendant, Town of Chatham,

 by counsel, hereby stipulate to dismissal without prejudice of this action as to this

 defendant and the following tract:

             1.85 ACRES OF LAND, MORE OR LESS, LOCATED IN
             PITTSYLVANIA COUNTY, VIRGINIA, BEING A PORTION OF
             PITTSYLVANIA COUNTY TAX MAP PARCEL NO. TOWN OF
             CHATHAM - TAX EXEMPT AND BEING MVP PARCEL NO. VA-PI-
             103.01, OWNED BY TOWN OF CHATHAM.




 Bristol: 813286-1
Case 7:17-cv-00492-EKD Document 1127 Filed 01/07/19 Page 1 of 3 Pageid#: 32239
                                                                                                   2

                     In explanation, MVP has acquired easements over the property by

 agreement with defendant for just compensation, and the property no longer needs to be

 condemned. The deposit being held by the Court for this property may be refunded to

 MVP.

                     This action shall remain pending as to all other properties and defendants.

                     WHEREFORE, the foregoing tract and defendant are dismissed without

 prejudice.

                                                 Respectfully submitted,

                                                 MOUNTAIN VALLEY PIPELINE, LLC

                                                 By Counsel

 Wade W. Massie
  VSB No. 16616
 Seth M. Land
  VSB No. 75101
 PENN, STUART & ESKRIDGE
 P. O. Box 2288
 Abingdon, VA 24212
 Telephone: 276-628-5151
 Facsimile: 276-628-5621
 wmassie@pennstuart.com
 sland@pennstuart.com

 By /s/ Seth M. Land
        Seth M. Land




 Bristol: 813286-1
Case 7:17-cv-00492-EKD Document 1127 Filed 01/07/19 Page 2 of 3 Pageid#: 32240
                                                                                             3

                                                  TOWN OF CHATHAM

                                                  By Counsel

 Jeremy E. Carroll
 Glenn Feldmann Darby & Goodlatte
 P.O. Box 2887
 Roanoke, VA 24001
 Phone: 540/224-8000
 Fax: 540/224-8050
 jcarroll@glennfeldmann.com

 By /s/ Jeremy E. Carroll
        Jeremy E. Carroll


                                     CERTIFICATE OF SERVICE

                     I hereby certify that, on January 7, 2019, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system, which will send

 notification of such filing to counsel of record.

                                                              /s/ Seth M. Land
                                                                 Seth M. Land




 Bristol: 813286-1
Case 7:17-cv-00492-EKD Document 1127 Filed 01/07/19 Page 3 of 3 Pageid#: 32241
